
	
		I
		112th CONGRESS
		2d Session
		H. R. 6098
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2012
			Mr. Flake (for
			 himself and Mr. Chaffetz) introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to immediately
		  reduce crop insurance premium subsidy rates from the higher subsidies provided
		  since the Agricultural Risk Protection Act of 2000.
	
	
		1.Short titleThis Act may be cited as the
			 Crop Insurance Subsidy Reduction
			 Act.
		2.Reduction in
			 share of crop insurance premium paid by Federal Crop Insurance
			 CorporationSection 508(e)(2)
			 of the Federal Crop Insurance Act (7 U.S.C. 1508(e)(2)) is amended—
			(1)in subparagraph (B)(i), by striking
			 67 and inserting 55;
			(2)by redesignating
			 subparagraph (E) as subparagraph (G) and, in clause (i) of such subparagraph,
			 by striking 55 and inserting 24;
			(3)by redesignating
			 subparagraph (F) as subparagraph (H) and, in clause (i) of such subparagraph,
			 by striking 48 and inserting 17;
			(4)by redesignating
			 subparagraph (G) as subparagraph (I) and, in clause (i) in such subparagraph,
			 by striking 38 and inserting 13; and
			(5)by inserting after
			 subparagraph (B) the following new subparagraphs:
				
					(C)In the case of additional coverage equal to
				or greater than 55 percent, but less than 60 percent, of the recorded or
				appraised average yield indemnified at not greater than 100 percent of the
				expected market price, or a comparable coverage for a policy or plan of
				insurance that is not based on individual yield, the amount shall be equal to
				the sum of—
						(i)46
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
						(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative expenses.
						(D)In the case of
				additional coverage equal to or greater than 60 percent, but less than 65
				percent, of the recorded or appraised average yield indemnified at not greater
				than 100 percent of the expected market price, or a comparable coverage for a
				policy or plan of insurance that is not based on individual yield, the amount
				shall be equal to the sum of—
						(i)38
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
						(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative expenses.
						(E)In the case of
				additional coverage equal to or greater than 65 percent, but less than 70
				percent, of the recorded or appraised average yield indemnified at not greater
				than 100 percent of the expected market price, or a comparable coverage for a
				policy or plan of insurance that is not based on individual yield, the amount
				shall be equal to the sum of—
						(i)42
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
						(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative expenses.
						(F)In the case of
				additional coverage equal to or greater than 70 percent, but less than 75
				percent, of the recorded or appraised average yield indemnified at not greater
				than 100 percent of the expected market price, or a comparable coverage for a
				policy or plan of insurance that is not based on individual yield, the amount
				shall be equal to the sum of—
						(i)32
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
						(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative
				expenses.
						.
			
